ORDER

PER CURIAM.
This is an appeal from a court tried case. Judgment was entered for defendants on a petition by plaintiff Brunswick Corporation, Inc. sounding in two counts: the first is on an account, where it was alleged *880defendant Pacifica Investment Corporation purchased merchandise from plaintiff for use and sale in its marine business and defaulted on its payments; the second is for breach of a personal guaranty executed by defendant Edward Berg in the event of a Pacifica default on the account. Appellant contends: (1) that the trial court erred in entering judgment against plaintiff because plaintiff “presented sufficient admissible evidence,” and (2) that the trial court erred in refusing to admit plaintiffs exhibits 5 and 6, and in excluding witness Jean Schaffer’s testimony thereon, because plaintiff laid a sufficient foundation for said exhibits through Ms. Schaffer’s testimony and pursuant to Mo. Rev. Stat, Sect. 490.680 (1996).
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find no error. An extended opinion would serve no jurisprudential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).